DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 3, 10, 11, and 13 - 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US PGPUB 2016/0199002 – in IDS) in view of Hong et al. (US PGPUB 2014/0275852).
Regarding claims 1 and 10, Lee discloses a system and method, comprising: 
a wearable device (e.g. Fig. 2A), wherein the wearable device comprises a casing, a processor installed in the casing (e.g. paragraph 44), and an optical heart rate sensing module and a distance sensing module connected to the processor and installed on a side of the casing facing a wearing part of a user (e.g. paragraphs 49 – 51); the method comprising: detecting, by the distance sensing module, a positional relationship between the optical heart rate sensing module and the wearing part of the user to obtain relative position data of the optical heart rate sensing module relative to the wearing part of the user (e.g. paragraph 51); and detecting, by the optical heart rate sensing module, a heart rate of the user (e.g. paragraph 67).  Lee fails to teach adjusting a  signal transmission power of the optical heart rate sensing module according to the relative position data.
	Hong teaches it is known to use a wearable optical heart rate monitor (e.g. ABSTRACT) and to adjust a signal transmission power of the optical heart rate sensing module according to the relative position data (e.g. paragraphs 12 and 21).
	It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to modify the system and method as taught by Lee with the adjustment to the optical heart rate sensing module as taught by Hong, since such a modification would provide the predictable results of determining a more accurate heart rate reading.
	Regarding claims 2, 3, and 11, Lee discloses using a capacitive sensor (e.g. paragraph 45), but fails to teach using a plurality of capacitive sensors.  Hong teaches it is known to use a plurality of capacitive sensors as claimed.
	It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to modify the sensor as taught by Lee with the plurality of capacitive sensors as taught by Hong, since such a modification would provide the predictable results of determining a more accurate heart rate reading.
	Regarding claims 13 and 14, Lee discloses an LED (e.g. paragraph 57) but does not explicitly recite the photodetectors.  Hong teaches it is known to use a plurality of LEDs and one or more photodetectors for detecting an optical intensity of the optical signal reflected by the wearing part of the user (e.g. paragraphs 150 – 152).  
	It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to modify the LED as taught by Lee with the plurality of LEDs and one or more photodetectors as taught by Hong, since such a modification would provide the predictable results of determining a more accurate heart rate reading.
	Regarding claims 15 and 16¸ Lee discloses a fixing belt (e.g. 102) wherein two ends of the casing are connected to the fixing belt (e.g. Fig. 2A).

 Allowable Subject Matter
Claims 4 – 9, 12, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M DIETRICH whose telephone number is (571)270-1895. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571)270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792